 
 
I 
108th CONGRESS
2d Session
H. R. 4562 
IN THE HOUSE OF REPRESENTATIVES 
 
June 14, 2004 
Mrs. Musgrave introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To further the purposes of the Sand Creek Massacre National Historic Site Establishment Act of 2000. 
 
 
1.Short titleThis Act may be cited as the Sand Creek Massacre National Historic Site Trust Act of 2004. 
2.Declaration of policyTo further the purposes of the Sand Creek Massacre National Historic Site Establishment Act of 2000 (16 U.S.C. 461 note; Public Law 106–465), this Act authorizes the United States to take certain land in Kiowa County, Colorado, owned by the Cheyenne and Arapaho Tribes of Oklahoma, into trust. 
3.DefinitionsIn this Act: 
(1)SecretaryThe term Secretary means the Secretary of the Interior. 
(2)TribeThe term Tribe means the Cheyenne and Arapaho Tribes of Oklahoma, a federally recognized Indian tribe. 
(3)Trust propertyThe term trust property means the property described in section 4(b). 
4.Transfer of land held in trust for the Cheyenne and Arapaho Tribes of Oklahoma 
(a)Land held in trust for the Cheyenne and Arapaho Tribes of Oklahoma 
(1)ConveyanceNot later than 180 days after the date of enactment of this Act, the Tribe shall convey title to the trust property to the United States. 
(2)TrustAll right, title, and interest of the United States in and to the trust property, including all improvement on the trust property and appurtenances to the trust property and rights to all minerals, are declared to be held by the United States in trust for the Tribe. 
(b)Land descriptionThe trust property is the property formerly known as the Dawson Ranch, consisting of approximately 1,465 total acres presently under the jurisdiction of the Tribe, situated within Kiowa County, Colorado, and more particularly described as follows: 
(1)The portion of sec. 24, T. 17 S., R. 46 W., Colorado Principal Meridian, that is the Eastern half of the NW quarter, the SW quarter of the NE quarter, the NW quarter of the SE quarter, Colorado Principal Meridian. 
(2)All of sec. 25, T. 17 S., R. 46 W., Colorado Principal Meridian. 
(3)All of sec. 30, T. 17 S., R. 45 W., Colorado Principal Meridian. 
5.Survey of boundary line; publication of description 
(a)Survey of boundary lineTo accurately establish the boundary of the trust property, the Secretary shall, not later than 180 days after the date of enactment of this Act, cause a survey to be conducted by the Office of Cadastral Survey of the Bureau of Land Management of the boundary lines described in section 4(b). 
(b)Publication of land description 
(1)In generalOn completion of the survey under subsection (a), and acceptance of the survey by the representatives of the Tribe, the Secretary shall cause the full metes and bounds description of the lines, with a full and accurate description of the trust property, to be published in the Federal Register. 
(2)EffectThe descriptions shall, on publication, constitute the official descriptions of the trust property. 
6.Administration of trust property 
(a)In generalThe trust property is declared to be part of the Indian reservation of the Tribe. 
(b)AdministrationThe trust property shall be administered in perpetuity by the Secretary in accordance with the law generally applicable to property held in trust by the United States for the benefit of Indian tribes and in accordance with the Sand Creek Massacre National Historic Site Establishment Act of 2000 (16 U.S.C. 461 note; Public Law 106–465). 
7.Religious and cultural uses 
(a)In generalThe trust property shall be used only for historic, religious, or cultural uses that are compatible with the use of the land as a national historic site. 
(b)Duty of the SecretaryThe Secretary shall take such action as is necessary to ensure that the trust property is used only in accordance with this section. 
 
